DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on 10/14/2020, Claims 1-7 have been cancelled, and Claims 8-20 and newly added Claim 21-27 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor (US PGPub 2011/0087235).
Regarding Claim 8, Taylor teaches a tissue specimen retrieval device, comprising: 
a housing (5; Figures 1-3); 
an outer shaft (3) extending distally from the housing (5)and defining a longitudinal axis (Figure 2); 
an end effector (40) assembly movable relative to the outer shaft (3) (Figures 1-3); 
an actuator (9) operably associated with the housing (5; Figures 1-3); 
an inner shaft (7; Figure 1) operably coupled to the actuator (9) at a proximal end portion of the inner shaft (7; Figure 1), the inner shaft (7) extending distally from the actuator through the housing and the outer shaft (3; Paragraph 0036); and 
an articulation mechanism operably coupled between the inner shaft and the end effector assembly (Paragraph 0055), the articulation mechanism including: 
an articulation block (Paragraph 0055; the structure which holds the pin to rotate) pivotably supported at a distal end portion of the inner shaft (see Figure 2) and supporting the end effector (40) assembly thereon (Figure 2), the articulation block rotatable between a first orientation and a second orientation to thereby articulate the end effector assembly between an aligned position (Figure 1) and an articulated position (Figure 2; Paragraph 0055); and 
a spring (torsion spring; Paragraph 0055) operably associated with the articulation block and configured to bias the articulation block towards the second orientation, wherein, in response to actuation of the actuator, the inner shaft is moved from an un- actuated position to an actuated position to move the articulation block from a proximal position (Paragraph 0055), wherein the end effector assembly is disposed in a retracted position within the outer shaft thereby retaining the articulation block in the first orientation against the bias of the spring, to a distal position, wherein the end effector assembly extends distally from the outer shaft to permit the articulation block to rotate to the second orientation under the bias of the spring to thereby articulate the end effector assembly from the aligned position to the articulated position (Paragraph 0055 
Regarding Claim 9, Taylor teaches the tissue specimen retrieval device according to claim 8, wherein the articulation block is pivotable relative to the inner shaft about a pivot pin (Paragraph 0055).
Regarding Claim 10, Taylor teaches the tissue specimen retrieval device according to claim 9, wherein the spring is a torsion spring disposed about the pivot pin (Paragraph 0055).
Regarding Claim 11, Taylor teaches the tissue specimen retrieval device according to claim 8, wherein the end effector assembly includes first and second arms (40) configured to support a tissue specimen bag (20) thereon (Figure 2)
Regarding Claim 12, Taylor teaches the tissue specimen retrieval device according to claim 11, wherein an operable dimension of the first and second arms of the end effector assembly inhibit articulation of the end effector assembly within the outer shaft in the retracted position (Paragraph 0055; Figure 1).
Regarding Claim 13, Taylor teaches the tissue specimen retrieval device according to claim 8, wherein the actuator (9) is slidable relative to the housing between the un-actuated (Figure 1) position and the actuated position (Figure 2).

Allowable Subject Matter
Claims 14-27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record fails to disclose the subject matter of Claim 14, specifically the limitation “wherein actuation of the actuator from an un-actuated position to a first actuated position moves the first actuation bar in a proximal direction and the second actuation bar in a distal direction to thereby rotate the articulation block such that the end effector assembly is articulated in a first direction from an aligned position to a first articulated position, and wherein actuation of the actuator from the un-actuated position to a second actuated position moves the first actuation bar in the distal direction and the second actuation bar in the proximal direction to thereby rotate the articulation block such that the end effector assembly is articulated in a second, opposite direction from the aligned position to a second articulated position.”
The prior art of record fails to disclose the subject matter of Claim 21 which recites “the articulation block rotatable between a first orientation in which the articulation block is substantially aligned with the inner shaft, a second orientation in which the articulation block is rotated at an angle less than ninety degrees with respect to the inner shaft, and a third orientation in which the articulation block is substantially perpendicular to the inner shaft; and a spring operably associated with the articulation block and configured to bias the articulation block towards the second orientation, wherein, in response to actuation of the actuator, the inner shaft is moved from an un- actuated position to an actuated position to move the articulation block from a proximal position”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771